COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              BRIAN GROGAN
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0659-15-2                                         PER CURIAM
                                                                                FEBRUARY 9, 2016
              VIRGINIA AIRLINK, LLC AND
               UNINSURED EMPLOYER’S FUND


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Brian Grogan, pro se, on briefs).

                               (Michael P. Del Bueno; Megan A. Kerwin; Whitt & Del Bueno, PC,
                               on brief), for appellee Virginia Airlink, LLC.

                               (Arthur T. Aylward; David A. Obuchowicz; Midkiff, Muncie, and
                               Ross, P.C., on brief), for appellee Uninsured Employer’s Fund.


                     Brain Grogan (claimant) appeals the decision of the Workers’ Compensation

              Commission (Commission) finding that he was not entitled to disability and medical benefits

              because he was not an employee of Virginia Airlink, LLC (Airlink). On appeal, claimant argues

              the deputy commissioner erred in applying case law, state and federal regulations, and the

              common law and the review by the Commission was “erroneous on the statement of fact,

              regulation, and law.” We have reviewed the record and the Commission’s opinion and find that

              this appeal is without merit. Accordingly, we affirm for the reasons stated by the Commission in

              its opinion. See Grogan v. Virginia Airlink, LLC, JCN VA02000017332 (Mar. 30, 2015).1 We

              dispense with oral argument and summarily affirm because the facts and legal contentions are


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                      On May 22, 2015, Airlink filed a motion to dismiss the appeal because claimant failed
              to comply with Rules 5A:1(D), 5A:11(B), and 5A:25(D). We deny the motion to dismiss.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-